Exhibit 10.17 CONSULTING AGREEMENT This consulting agreement (the “Agreement”) is made and entered into as of April 6th,2012 by and between Sport Technology Inc/Michael Kern., an California Corporation and FBC HoldingA Delaware Corporation This is to confirm the terms of our agreement to provide consulting services to FBC HoldingThe services would include the following functional areas: · Business plan development · Strategic planning · Organizational development · Business development (new markets, channels, sales rep network, etc.) · Product roadmap/priorities · Pricing analysis · Marketing & Sales · Overseas Production and planning Sport Technology/Michael Kern would provide forty hours minimum per week of work.These services would be provided until April 6th, 2014.In return, FBC Holding will provide the following compensation: · FBC Holding will pay Sport Technology/Michael Kern 2% of all FBC Holding sales.Commissions will be paid on the 10th of each month on invoices paid on the prior month. · FBC Holding will transfer 5% equity/stock at the current value on signing of this agreement to Michael Kern to · FBC Holding will pay for any pre-approved travel expenses incurred by Michael Kern and any other reasonable expenses needed for FBC Holding by Michael Kern. · FBC Holding will pay $5,000 per month to Michael Kern starting with the execution of this agreement and will be paid thereafter on the 6th day of each consecutive month. · This agreement will be in conjunction with THE LICENSING AGREEMENT by and between the same parties dated April 6th, 2012, and both agreements will be executed upon payment of initial $5,000 for 1st months payment. By signing this agreement, both parties agree that the above is true and acceptable. .. Michael KernFBC Holding Sport Technology Inc.
